In an action to recover a real estate brokerage commission, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Jones, J.), dated March 21, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In response to the defendants’ prima facie showing of entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact as to whether it was the procuring cause of the lease between the defendants (see Philip Winograd, Inc. v Prudential Ins. Co. of Am., 63 NY2d 837 [1984]; Greene v Hellman, 51 NY2d 197, 206 [1980]; cf. Dagar Group v Hannaford Bros. Co., 295 AD2d 554, 555 [2002]; Goldstein v Ballirano, 262 AD2d 529 [1999]). Ritter, J.P., Goldstein, Mastro and Fisher, JJ., concur.